Exhibit 10.16

EXCLUSIVE CONSULTANCY AGREEMENT

 

1. THE PARTIES.

This Agreement is made effective October 11, 2012 ( the “Effective Date”) by and
between Ceres, Inc., a Delaware corporation with principal offices at 1535
Rancho Conejo Blvd, Thousand Oaks, CA 91320, hereinafter “Ceres,” and
Dr. Richard Flavell, CBE, FRS, an individual,1690 Camino Olmo #O, Thousand Oaks,
CA 91320, hereinafter “Consultant.”

THE PARTIES HERETO COVENANT AND AGREE AS FOLLOWS:

 

2. CONSULTANCY SERVICES.

 

  2.1 Consultant agrees to render consultancy services to Ceres in the following
field: review of and advice with respect to Ceres’ research and development
activities, as further defined in ANNEX I Such services are referred to
hereinafter as the “Consultancy Services.” Consultant will use the title “Chief
Scientific Advisor” of Ceres.

 

  2.2 Consultancy Services will be rendered at Ceres’ election at Ceres’
premises in Thousand Oaks, or at Consultant’s premises, or at any other location
specified in ANNEX I or otherwise agreed to by the Parties. Consultancy Services
will be rendered on the dates or during the time periods defined in ANNEX I, or
on such dates as may be otherwise agreed to by the Parties.

 

  2.3 Within the framework of the Consultancy Services, Consultant will comply
with specific requests from the following Ceres officers and employees: Richard
Hamilton, Roger Pennell and Jeff Gwyn.

 

  2.4 During the term of this Agreement, Consultant will not render consultancy
or other services to any third party in the Exclusive Field, nor enter into any
agreement with or perform any activity for the benefit of any third party in the
Exclusive Field, unless agreed otherwise by Ceres on a case by case basis. The
“Exclusive Field” is defined as any commercial, for profit bioenergy crop
activities. In the interest of removing doubt, commercial crops grown primarily
for food, e.g. wheat, and commercial crops grown as sources of high value
molecules, biochemicals or ingredients, are excluded from the field.

 

3. COMPENSATION.

 

  3.1

Ceres will pay Consultant a consultancy fee as defined in ANNEX I for the
performance of the Consultancy Services in compliance with ANNEX I. Payment(s)
will be made within thirty (30) days after receipt by Ceres of Consultant’s
invoice; provided that any conditions for payment defined in



--------------------------------------------------------------------------------

  ANNEX I (e.g. delivery of a report) have been satisfied. Payment(s) will be
made by bank transfer to Consultant’s account mentioned in the invoice, which
account shall be in the United States or in the country where Consultant is
established or resides. Any costs or charges related to bank transfers to an
account outside the United States will be borne by Consultant.

 

  3.2 Ceres will reimburse out-of-pocket expenses reasonably incurred by
Consultant in the performance of the Consultancy Services, provided that such
expenses are specified in ANNEX I or previously approved in writing by Ceres and
that Consultant furnishes to Ceres supporting receipts or other written
substantiation of such expenses. Any air travel which would be required in
connection with the Consultancy Services will be in reduced fare coach/economy
class.

 

4. OWNERSHIP.INTELLECTUAL PROPERTY RIGHTS. EXPLOITATION.

 

  4.1 Ceres will exclusively own any material, information, data, technology,
processes, procedures, formulas, software, or other findings or inventions
resulting from the performance of the Consultancy Services (hereinafter
“Results”). Ceres will have the exclusive right to protect any of the Results
through patents or copyright, trade secret or any other intellectual property
protection, and any intellectual property rights arising therefrom will belong
exclusively to Ceres. In case Consultant makes or contributes to any invention
forming part of the Results, Consultant hereby assigns its rights in any such
invention to Ceres. Consultant shall render such assistance as may be required
for assigning any rights Consultant may have in such invention to Ceres or
Ceres’ designee and for protecting such invention and enforcing any patent or
other intellectual property rights on such invention, including, but not limited
to the signing of documents. Consultant will be recognized in patent
applications on an invention which is part of the Results in accordance with the
U.S. patent law.

 

  4.2 Consultant will promptly disclose to Ceres any Results which may be
eligible for patent, copyright, trade secret or other intellectual property
protection.

 

  4.3 After the expiration or termination of this Agreement, Ceres shall
compensate Consultant at a reasonable rate for time actually spent by Consultant
at Ceres’ request on assistance pursuant to Article 4.1.

 

  4.4 Ceres will have the exclusive right to use and commercialize any of the
Results.

 

5. CONFIDENTIALITY

 

  5.1

“Confidential Information” is any information which comes to Consultant’s
knowledge in connection with the Consultancy Services. Confidential Information
may be disclosed or provided in oral, written, electronic, graphic, photographic
or any other form, or may be observed by Consultant. By way of illustration, but
not limitation, Confidential Information includes Results (as defined in Article
4.1) business, development and research strategy, risk, analysis, intellectual
property and intellectual property strategy, inventions, ideas, know-

 

Page 2 of 8



--------------------------------------------------------------------------------

  how, trade secrets, data, techniques, formulas, methods, processes, software
programs, marketing plans, market data, data concerning competitors’ strategies
compiled by Ceres, forecasts, financial information, customers, customers lists,
confidential information provided by third parties to Ceres and any other
information concerning Ceres or Ceres’ affiliates actual or anticipated
business. Confidential Information of Ceres may contain material non-public
information subject to certain securities laws.

 

  5.2 Consultant agrees, unless Consultant has received the express written
consent of Ceres to the contrary, which consent shall be limited to the
particular instance and restricted to such of the Confidential Information as
may be expressly designated by Ceres, (i) to hold the Confidential Information
in strict confidence and to take all reasonable precautions to protect such
Confidential Information (including, without limitation, all precautions
Consultant customarily employs with respect to its confidential information),
(ii) not to divulge any of the Confidential Information or any information
derived therefrom to any third person, (iii) not to make any use whatsoever at
any time of the Confidential Information except for the purpose of the
Consultancy Services, and (iv) not to reverse engineer or disassemble any of the
Confidential Information.

 

  5.3 Without granting any right of license, Ceres agrees that the obligations
in Section 5.2 shall not apply with respect to any information that Consultant
proves (i) is or through no improper action or inaction or breach by Consultant
of any provision of this Agreement or any other similar agreement to which
Consultant is a party, has been made generally available or known to the public,
or (ii) was already in the possession of Consultant prior to receipt from Ceres,
or (iii) was rightfully disclosed to Consultant by a third party (provided that
Consultant is in compliance with any restrictions imposed by the third party
with respect to such disclosure).

 

  5.4 In the event that Consultant is requested or required (by deposition,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Information, Consultant shall provide Ceres with prompt
written notice of any such request or requirement so that Ceres may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. If, in the absence of a protective order or other
remedy or the receipt of a waiver by Ceres, Consultant is nonetheless, in the
written opinion of Consultant’s counsel, legally compelled to disclose
Confidential Information to any tribunal or else stand liable for contempt or
suffer other censure or penalty, Consultant may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information
which such counsel advises the Consultant is legally required to be disclosed;
provided, that Consultant exercises its best efforts to preserve the
confidentiality of the Confidential Information, including, without limitation,
by cooperating with Ceres to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information by such tribunal.

 

Page 3 of 8



--------------------------------------------------------------------------------

  5.5 Immediately upon (i) the expiration or termination of this Agreement, or
(ii) a request by Ceres at any time, Consultant will turn over to Ceres all
Confidential Information and all copies thereof, and will destroy all extracts,
studies, analyses, notes or other writings that contain or refer to information
contained in the Confidential Information. Notwithstanding the return or
destruction of the Confidential Information, Consultant will continue to be
bound by his obligations of confidentiality and other obligations hereunder.

 

  5.6 The Confidential Information including any material support containing
Confidential Information will remain the exclusive property of Ceres and
Consultant will not acquire any right, title, license or interest on or to the
Confidential Information, the supports containing Confidential Information, or
any patent covering Confidential Information.

 

6. REPRESENTATIONS AND WARRANTIES BY CONSULTANT.

 

  6.1 Consultant represents and warrants to Ceres that neither the execution and
delivery of this Agreement nor the carrying out of any of the Consultancy
Services or obligations of Consultant under this Agreement will in any respect
result in any violation of or be in conflict with any term or provision of any
agreement, document or instrument to which Consultant is a party or by which
Consultant is bound. Consultant agrees not to divulge to Ceres any information
which would violate any such agreement, document or instrument, nor to divulge
to Ceres any trade secrets of prior employers or contracting parties.

 

7. LIMITATION OF LIABILITY.

 

  7.1 Neither Party shall be liable for indirect, special, remote, incidental,
or consequential damages or loss of profit in connection with this Agreement or
its implementation.

 

8. STATUS OF CONSULTANT TAXES.

 

  8.1 Consultant will perform the Consultancy Services as an independent
consultant. Consultant will not be deemed an employee of Ceres and will not
represent himself as an officer, employee or agent of Ceres to any third party.

 

  8.2 Consultant will be responsible for the payment of any taxes, social
security contributions or other levies which may be applicable to Consultant’s
compensation received pursuant to this Agreement.

 

Page 4 of 8



--------------------------------------------------------------------------------

9. GENERAL CONDITIONS.

 

  9.1 Notices

All notices and other communications provided for under this Agreement will be
in writing mailed by first-class, registered or certified mail, postage prepaid,
or delivered personally, by overnight delivery service or by facsimile followed
by a confirmation copy delivered by overnight delivery, and in each case will be
addressed to the Parties at the following addresses:

 

For Ceres:    President & Chief Executive Officer    cc: Legal Department   
Ceres, Inc.    1535 Rancho Conejo Blvd    Thousand Oaks, CA 91320   
Telephone:        (805) 376-6500    Facsimile:         (805) 376-6549
For Consultant:    Dr. Richard Flavell, CBE, FRS    1690 Camino Olmo, #O   
Thousand Oaks, CA 91320

Either Party may by like notice specify or change an address to which notices
and communications will thereafter be sent. Notices sent by facsimile will be
effective upon confirmation of receipt, notices sent by mail or overnight
deliver will be effective on receipt and notices given personally will be
effective when delivered.

 

  9.2 Entire Agreement

This Agreement incorporates the entire agreement between Ceres and Consultant
relating to the Consultancy Services and supersedes all prior agreements and
understandings, whether written or oral, which respect to such subject matter.

 

  9.3 Amendments

This Agreement, including its annexes, may only be amended by a written document
signed by duly authorized representatives of the Parties.

 

  9.4 Ambiguities

In case of ambiguity between this Agreement and its annexes, the contents of the
agreement shall prevail.

 

  9.5 Number of copies

This Agreement including its annexes is being made in two (2) copies, one for
each Party.

 

  9.6 Assignment. Subcontracts

Ceres has concluded this Agreement with Consultant in view of Consultant’s
specific qualifications and Consultant shall not have the right to assign any of
its rights or obligations under this Agreement nor to sub-contract any part of
the Consultancy Services activities to any third party, except with the prior
written approval of Ceres. Ceres has the right to assign its rights and
obligations under this Agreement to an affiliate of Ceres.

 

Page 5 of 8



--------------------------------------------------------------------------------

  9.7 Ceres’ Premises

Consultant will abide with any rules and regulations relating to safety,
security and protection of Confidential Information which Ceres may bring to the
attention of Consultant when he is visiting Ceres’ premises.

 

  9.8 Equitable Remedies

It is understood and agreed that money damages would not be a sufficient remedy
for any breach of this Agreement by Consultant and that Ceres is entitled to
equitable relief, including injunction and specific performance, as a remedy for
any such breach. Such remedies shall not be deemed to be the exclusive remedies
for a breach by Consultant of this Agreement but shall be in additions to all
other remedies available at law or equity to Ceres.

 

  9.9 Governing Law. Jurisdiction

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California without regard to the principles of
conflicts of law thereof. The Parties agree that any dispute regarding the
interpretation, performance or validity of, or otherwise arising out of, this
Agreement shall be subject to the exclusive jurisdiction of the California State
Courts having jurisdiction in San Francisco County, California, or, in the event
of federal jurisdiction, the United States District Court for the Northern
District of California, and each Party agrees to submit to the personal and
exclusive jurisdiction and venue of such courts and not to seek the transfer of
any action or proceeding out of such courts.

 

Page 6 of 8



--------------------------------------------------------------------------------

  9.10 Foreign Corruption Practices Act

Consultant is aware of and undertakes to comply with the provisions of the 1977
US Foreign Corruption Practices Act (FCPA) as well as with the Brazilian
legislation relating to corruption. Consultant represents, warrants and agrees
that, in connection with any activities performed under the terms of this
Agreement, he/she has not and will not, directly or indirectly, offer, pay,
promise to pay, authorize the payment of, or give, promise to give, or authorize
the giving of, any money or thing of value to any government official, of any
rank, or to any political party, or a member of a political party, or to any
other person, while knowing that all or a portion of such money or thing of
value will be offered, given or promised, directly or indirectly, to a
government official, for the purpose of:

 

  1. Influencing or inducing any act or decision of such government official,
including without limitation a decision to fail to perform his/her official
functions; or

 

  2. Inducing such government official to use his/her influence with any
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality, in order to assist the Consultant or
Ceres or their respective predecessors, successors or affiliates, in obtaining
or retaining business for or with, or directing business to any other party; or

 

  3. Securing any improper advantage to assist the Consultant or Ceres or their
respective predecessors, successors or affiliates, to obtain or retain any
business, benefit, authorization or government permit

 

10. DURATION

 

  10.1 This Agreement will enter into force on the Effective date first written
hereinabove and will remain in full force and effect until October, 10, 2013. It
will be automatically extended for an undetermined period of time, provided that
either Party may terminate this Agreement at any time by giving six (6) months’
prior written notice of termination to the other Party, such notice to be given
no earlier than October 10, 2013.

 

  10.2 Either Party will have the right to terminate this Agreement unilaterally
by registered letter addressed to the other Party in case the other Party has
committed a breach of any of its obligations under this Agreement and has failed
to remedy such breach within thirty (30) days from receipt of a registered
letter specifying the breach.

 

  10.3 The provisions of Articles 4, 5, 7.1, 9.8 and 9.9 will survive the
expiration or termination of this Agreement.

 

Made in two (2) copies.     Consultant     Ceres, Inc.

/s/ Richard Flavell

   

/s/ Richard Hamilton

Dr. Richard Flavell, CBE, FRS     Richard Hamilton     President & Chief
Executive Officer

 

 

Page 7 of 8



--------------------------------------------------------------------------------

ANNEX I

1.  Consultancy Services

The Consultancy Services will include, but not be limited to, review of Ceres’
breeding activities in the U.S.A and other countries, advice and assistance
regarding Ceres’ and Ceres’ collaborators’ miscanthus programs in Europe, review
of Ceres’ activities in traits and review of Ceres’ collaborators. Further
details of the services to be performed and the dates and locations of
performance will be as agreed by the Parties. Consultant agrees to be available
for the performance of Consultancy Services for up to 25 days per year and Ceres
agrees to request performance of Consultancy Services for a minimum of 20 days
per year. Years shall be measured from the Effective Date, and commitments shall
be prorated for partial years. Travel associated with a transcontinental
(including South America) trip required for the performance of Consultancy
Services shall count as one day of Consultancy Services. Travel within a
continent shall not count towards Consultancy Services.

2.  Compensation

Two thousand U.S. dollars ($ 2,000) per day.

 

Page 8 of 8